Case 2:20-cv-02214-PA-RAO Document 17 Filed 04/02/20 Page1of2 Page ID Hee e010

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Man, State Ber number and eddrasa). FOR COURT USE ONLY
Joseph R Manning Jr. SBN: 223381
Manning Law, APC
20062 S W Birch St.. Sufe 200
NEWPORT BEACH, CA 92666-8860
TELEPHONE NO. 949.300-8755 FAX NO. (Optional): 866-843-8308
E-MAIL AODRESS (Options: info gimanninglawoffice.com
ATTORNEY FOR (Name) Carmen John Perri
SUPERIOR COURT OF CALIFORNIA, COUNTY GF
STAEET ADDRESS:
MAILING ADDRESS:
CHTY AND ZIP GGGE-

BRANCHAAME. CENTRAL DISTRICT OF CALIFORNIA

PLAINTIFF/PETITIONER: CARMEN JOHN PERRI GASE NUMBER:
2:20-cv-02214-PA-RAO

 

 

DEFENDANT/RESPONDENT: Mickel Wrigley, LLC

 

Ref. No. ar Fite No.:

PROOF OF SERVICE OF SUMMONS

 

 

 

 

(Separate proof of service is required for each party served.)
At the lime of service | was at least 18 years of age and not a party io this action.
2. |served copies of.

a. SUTTHTONS

7

complaint
Alternative Dispute Resolution (ADR) package
Civil Case Cover Sheet (served in complex cases only)

CJ crass-complaint

other (specify documents); Certificate and Notice of interested parties, Notive of Assignment. Notice to Parties of ADA
Disability Access Litigation, Standing Order, Order Retuming case for Reassignment

. Party served (specify name of party as shown on documents served):

WRIGLEY PARTNERS. LLC, a Delaware limited liability company

mp ao

“
o

. Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not 4 person

under item 56 on whom substituted service was made) (specify name and relationship to the party named in item 3a):
Michael Moore with Paracorp Incorporated (agent for service}- authorized to accept service

o

4. Address where the party was served: 2140 S Dupont Hwy, Camden, DE 19934

5. [served the party (check proper bax}
a. by personal service. | personaily delivered the documents listed in item 2 to the party or person authorized to
receive service of process for the party (1) on (date): 3/18/20 {2) at {ime}: 12:14 pm
b C7] by substituted service. On (date): at (time): i left the documents listed in item 2 with or
in the presence of (name and tite ar relationship to person indicated! in item 3):

(1) [""] (business) a person at feast 18 years of age apparently in charge at the office or usual place of business
of the person to be served, { informed him or her of tha general nature of the papers.

(2) 7 thome} a competent member of the household (at least 18 years of age) at the dwelling house or usual
place of abode of the party. | intormed him or her of the general nature of the papers.

(3) C77 (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
address of the person to be served, other than a United States Postal Service post office box. | informed
him or her of the general nature of the papers.

(4) [__] | thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
at the place where the copies were left (Code Civ. Proc., § 445.20). | mailed the documents on
{date}: from (city): or a declaration of mailing is attached,

(5) [1] attach a declaration of diligence stating actions taken first to attempt personal service.

 

Page t of 2
Focal Coven Cathe PROOF OF SERVICE OF SUMMONS Oot catiow Ge 8 Fos ue

POSHG [Rev. January 1, 2007)
Case 2:20-cv-02214-PA-RAO Document 17 Filed 04/02/20 Page 2 of2 Page ID#:70

 

PLAINTIFF/PETITIONER: CARMEN JOHN PERRI GASE NUMBER:
= 2:20-cv-022 14-PA-RAO
DEFENDANT/RESPONDENT: Mickel Wrigley, LLC

 

 

 

 

5. oc. [I by mail and acknowledgment of receipt of service. | mailed the documents listed in item 2 to the party, to the
address shown in item 4, by first-class mail, postage prepaid,

(1) on (date): (2) frorn (city):

(3) [__] with two copies of the Notice and Acknowledgment of Receipt and a postage-paid retum envelope addressed
to me. (Affach compieted Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 41 5.30.3

(4) __] to an address outside Califomia with return receipt requested. (Code Civ. Proc., § 415.40.)

d. ry} by other means (specify means of service and authorizing cade section):

[__] Additional page describing service is aliached.

6. The “Notice to the Person Served" (on the summons) was completed as follows:
a. |] as an individual defendant.

b. [7] as the person sued under the fictitious name of (specify):
e Cl as occupant,
d. On behalf of (specify): WRIGLEY PARTNERS, LLC, a Delaware limited liability company
under the following Code of Civil Procedure section:
[—] 416.10 (corporation) [} 418.95 (business organization, form unknown)
L_] 416.20 (defunct corporation) [J 416.60 (minor)
(| 416.30 (joint stock company/association) [_] 416.70 (ward or conservatee)
L_] 416.40 (association or partnership) 416.90 (authorized person}
[] 416.50 (public entity) [CT 445.46 (occupant)
[7 other:

7. Person who served papers
a. Name: Angela Lee

Address: 1800 Diagonal Rd.. Suite 600, Alexandria, VA 22314

Telephone number. 202-372-7466

Thea fae for service was: $75.00

i am:
(1)
{2)
(3)

ep aoe

not a registered California process server.

exempt from registration under Business and Professions Code section 22350(b).
a registered Califomia process server:

() [_] owner [[_]employee [7] independent contractor.

{1} Registration No.:

{if) County:

 

8. ' declare under penalty of perjury under the laws of the State of California that the foregoing Is true and correct,

or
9. [] lam a California sheriff or marshal and | certify that the foregoing is rue and correct.

Date. 3/23/2020

Angela [ee > Qvale
(NAME OF PERSON WHO SERVED PAPERS/SHERIFE OR MARSHAL) ~ {SEGNATURE }

 

 

 

POS-010 [Rev January 1, 2007] Page 2 of 2

PROOF OF SERVICE OF SUMMONS
